Citation Nr: 1826350	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-06 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army on active duty from September 1989 to April 1996 and from February 2003 to May 2004, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Los Angeles, California. Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim.

In October 2017, the Veteran received a VA examination.  The examiner opined that the Veteran's sleep apnea was not due to his service-connected PTSD.  The examiner rationalized that sleep apnea is an upper airway issue and certain risk factors are obesity, sinus issues, and alcohol abuse.  The examiner stated that PTSD is not known to cause sleep apnea.  The examiner provided an addendum opinion in December 2017, addressing statements and literature provided by the Veteran.  The examiner stated there is no definitive evidence to support that PTSD causes or aggravates the condition of sleep apnea.  The examiner found that the data submitted showed there is an increase in sleep apnea in patients that have PTSD but there is no data to support there is a causal relationship.  Thus, there is no data that shows PTSD causes or aggravates the condition and therefore, it is less than likely related to his PTSD.

The Board finds the October 2017 and December 2017 opinions are inadequate to fairly adjudicate the Veteran's claim for service connection.  Although the VA examiner opined that the Veteran's sleep apnea was less likely than not caused or aggravated by his service-connected PTSD due to no evidence showing PTSD causes or aggravates sleep apnea, the examiner did not provide a direct service connection opinion.  Further, the Board notes that the Veteran's service treatment records show various complaints of fatigue and/or problems sleeping in January 1996 and April 2004.  

Thus, because the examiner did not address all of the Veteran's complaints of fatigue or trouble sleeping during service, the Board finds that a remand is required to obtain an addendum opinion addressing the above.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's sleep apnea claim.

2. After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who provided the October 2017 and December 2017 opinions.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the October 2017 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  

Following a review of the entire record, to include the January 1996 and April 2004 complaints of fatigue and problems sleeping, the Veteran's competent lay statements, as well as the onset of current symptomatology, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during, or is otherwise related to, his active duty service, to include his January 1996 complaint of problems sleeping and numerous complaints of fatigue in April 2004. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3. After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




